Walker, J.
There has not been before this court a •case precisely like the one at bar.
Mrs. Allen, first as the agent of her husband, Ebenezer Allen, and afterwards as the executrix of his will, re•ceived certain sums of money before the same became due, from the appellee. Ebenezer Allen sold to Baker one hundred and fifty shares of the capital stock in the Houston and ¿Texas Central Railway Company under a contract dated July 9, 1859. Payment was to be made for the stock on the thirtieth of June, 1864.
*224The war coming on, Allen went into the service of the Confederacy, leaving his wife and child in Texas. Owing, perhaps, to the necessities of Mrs. Allen, she accepted the payments, under authority from her husband, in advance of maturity. In 1863 Allen died, leaving his entire property to his wife, and appointing her the executrix of his will. Mrs. Allen appears to have taken a considerable estate by the devise over and above what was necessary to pay debts.
The defendant payed ofi his indebtedness in Confederate money. The receipt of Confederate money by Mrs. Allen as the agent of her husband, without an express authority to receive Confederate money, would not have discharged the debt, nor would her receipt as executrix of her husband’s 'will have discharged the debt if there were other heirs, legatees or creditors to complain; but Mrs. Allen is sole legatee under her husband’s will, and a handsome estate remains to her, after the payment of debts; and in the absence of fraud, covin, misrepresentation or undue influence, she must be bound by her contracts ; and though, in this case, the contract was executed in Confederate money, it is nevertheless an executed contract, against which this court can grant no relief.
The judgment of the District Court is affirmed.
Aeeirmed.
M. A. Long, for appellant, filed an able argument for rehearing, which being obtained, he submitted a brief contesting the authority and application of the case relied upon and reported in 32 Texas, 333, of Richie v. Sweet. “That decision was a mere dictum, the question of Confederate money not necessarily» arising. The report itself shows that Sweet collected the note sued on in Confederate money when that currency was of par *225value, and like coin could be used to buy cotton at the current rate of nine cents per pound.” The note having thus been once fully paid, should not have been again demanded. The second demand was unjust and absurd. There was therefore no occasion for the court to have uttered the dictum about an “illegal executed contract,” or to speculate about the effect of substituting an illegal contract for a legal one, etc.
It was also contended that the case of Richie v. Sweet was not a decision of the Supreme Court of Texas, but only by a provisional military tribunal of final resort, appointed by the General of the United States Army commanding the department of Western Texas. The so-called judges, so appointed, held their offices during the pleasure of the officer commanding, and not for the term designated by the Constitution of this State. In no proper sense could such a temporary military tribunal be respected as the Supreme Court of Texas, however learned and able its members. ,